                                                                                     FILED 
                                                                                     CLERK 
                                    United States District Court                         
                                                                          3/7/2019 3:28 pm
                                              for the                                    
                                   Eastern District of New York              U.S. DISTRICT COURT 
                                                                        EASTERN DISTRICT OF NEW YORK 
 U.S. BANK TRUST, N.A., AS TRUSTEE                )                          LONG ISLAND OFFICE 
 FOR LSF9 MASTER PARTICIPATION
 TRUST,
                                                  )   Civil Action No. l 8-cv-1540-JMA-AKT
                   Plaintiff,                     )
                                                  )
                                                  )
                    v.                            )   JUDGMENT OF FORECLOSURE AND
                                                      SALE
                                                  )
                                                  )
 PANKAJ PATEL AKA P ANKHA PATEL,                  )
 VARSHA PA TEL,                                   )
                                                  )
                     Defendants.

       Hon: Joan M. Azrack

       Before the Court is a motion for default judgment against Pankaj Patel AKA Pankha

Patel and Varsha Patel, pursuant to Federal Rule of Civil Procedure 55 and Local Rule of Civil

Procedure 5 5, filed on J ,,d y    5      , 20 ~ - This action was commenced by the filing of a

summons and complaint on March 13, 2018, a copy of which was served on Pankaj Patel AKA

Pankha Patel on March 27, 2018 and served on Varsha Patel on March 17, 2018. Pankaj Patel

AKA Pankha Patel and Varsha Patel have never answered or otherwise responded to the

complaint, and the time for them to do so has expired. Plaintiff requested a Certificate of Default

on April 23, 2018, and such certificate was entered by the Clerk of the Court on May 16, 2018.

       Plaintiff has complied with the applicable rules for securing a default judgment.

Accordingly, the motion is granted and Judgment is to be entered by the Clerk of the Court. It is

further hereby

       ORDERED, ADJUDGED AND DECREED, that .Judgment of Foreclosure and Sale is

entered against Pankaj Patel AKA Pankl1a Patel and Varsba Patel in the amount of,$ 5CX} 5ClQ@ Z2
wVtt'di iw.l«J.as an unpaid principal balance of $400,000.00 as of May 9, 2018, with contractual interest at
          the rate of 4.000% percent which results in a daily per diem rate of $43.84 until entry of this
                        --                        '
          order'-,
               I
                                                      and it is further

                     ORDERED, ADJUDGED AND DECREED, that upon said testimony and exhibits,

          that the amount due Plaintiff on the Note is ./r'IGftqi.io:to together with interest as specified

          herein, and that the mortgaged property at 3 MOUNTAIN STREET, LAKE RONKONKOMA,

          NY 11779, ("Property") cannot be sold in parcels; and it is fmiher



                     ORDERED, ADJUDGED AND DECREED, that the application is hereby granted

          without opposition; and it is further

                     ORDERED, ADJUDGED AND DECREED, that the Property shall be sold pursuant to

          RPAPL §1351, a deed be issued in accordance with RPAPL §1353 (I) and that the sale proceeds

          be distributed in accordance with RP APL § 1354; and it is further

                     ORDERED, ADJUDGED AND DECREED, that the Property be sold in one parcel at

          public auction to the highest bidder, as authorized under §231 (I) of the. RP APL, at the

          Huntington Town Hall, I00 Main Street, Huntington, NY 11743, by Thomas J. Stock. 88 7 110

          Street. Mineola, NY 516-747-2478, who is hereby appointed Referee to effectuate the sale of the

          Property; that public notice of the time and place of the sale be made by the Referee in

          compliance with §231 (2)(a) of the RP APL and the practice of this Court, and published in The

          Long ls/under or in publication in compliance with RPAPL §231; and it is further

                     ORDERED, ADJUDGED AND DECREED, that the Property be sold in "as is"

          condition defined as the condition the premises are in as of the date of sale and continuing

          through the date of closing, and that said sale shall be subject to:



                                                                2
          (a)   Rights of the public and others in and to any part of the Prope11y that lies within

                the bounds of any street, alley, or highway; restrictions and easements ofrecord;

          (b)   Any state of facts that an accurate, cun-ently dated survey might disclose;

          (c)   Rights of tenants, occupants or squatters, if any. It shall be the responsibility of

                the Purchaser to evict or remove any parties in possession of the Property being

                foreclosed. There shall be no pro-rata adjustment in favor of the purchaser for

                any rents that are paid for a period after the date of the foreclosure sale; and

          (d)   The right of redemption of the United States of America, if any; and it is further

          ORDERED, ADJUDGED AND DECREED, in accordance with §1353 (I) of the

RPAPL that the Plaintiff or any other parties to this action may become the purchaser or

purchasers at such sale; and it is further

          ORDERED, ADJUDGED AND DECREED, that the Referee at the time of sale may

accept a written bid from the Plaintiff or the Plaintiffs attorneys, just as though the Plaintiff

were physically present to submit said bid; and it ls further

          ORDERED, ADJUDGED AND DECREED, that the terms of sale, to the extent they

do not contradict this judgment or violate any law, shall be binding in all respects on the

purchaser; and it is further

          ORDERED, ADJUDGED AND DECREED, that after sale the Referee shall deposit, in

his/her name as Referee, the initial bid deposit in his/her IOLA or Separate Account, in a bank or

trust company authorized to transact business in New York. This account shall be used solely to

complete the closing of the sale and payment of the items referenced herein as needed; and it is

further




                                                   3
          ORDERED, ADJUDGED AND DECREED, that in accordance with§ 1351(1) of the

RP APL, upon payment of the purchase price the Referee execute a deed to the purchaser; and it is

further

          ORDERD ADJUDGED AND DECREED, that in accordance with§ 1354 of the RP APL,

upon payment of the purchase price the Referee is directed to make the following payments or

allowance from the sale proceeds to the plaintiff,

          FIRST:   Payment pursuant to CPLR § 8003, by the Referee of five hundred dollars

($500.00) which represents the statutory fees for his conducting the sale of the Subject Property.

          SECOND: Payment by the Referee for the costs of advertising or posting as listed on bills

submitted to and certified by the Referee to be correct.

          THIRD: Payment, in accordance with§ 1354(1) of the RPAPL, by the Referee to the

Plaintiff or its attorney for the following: amount due Plaintiff; costs and disbursements; and

attorney's fees.

          Amount Due Plaintiff: $497,173.66, which includes interest on the Principal Amount of

$400,000 at the Note rate (4.000%) through date of entry of the Judgment; together with interest

calculated upon entry of the Default Judgment at the statutory post-judgment interest rate until the

date of transfer of the Referee's Deed.

          Costs and Disbursements: $891.56 for costs and disbursements in the action, which will

be taxed by the County Clerk, with interest calculated upon entry of the Default Judgment at the

statutory post-judgment interest rate until the date of transfer of the Referee's Deed.

          Attorney's Fees: $2,525.00 in reasonable legal fees, with interest calculated upon entry of

the Default Judgment at the statutory post-judgment interest rate until the date of transfer of the

Referee's Deed.

          FOURTH:      Payment,   111   accordance with § 1354(1) of the RPAPL, of all taxes,



                                                  4
 assessments and water rates that are liens upon the Property and redeem the Property from any

sales for unpaid taxes, assessments, or water rates that have not apparently become absolute with

such interest or penalties which may lawfully have accrued thereon to the day of payment.

        ORDERED, ADJUDGED AND DECREED, that Plaintiff may, after entry of this

judgment, make all necessary advances for inspections and maintenance of the Property, taxes,

insurance premiums or other advances necessary to preserve the Property, whether or not said

advances were made prior to or after entry of judgment, so long as said advances are not

included in the amount due Plaintiff awarded herein, and that the Referee be provided with

receipts for said expenditures, which amounts together with interest thereon at the Note rate from

the date of the expense until the date of entry of this Judgment, then with interest at the Judgment

rate until the date of transfer of the Referee's Deed shall be included in the amount due Plaintiff;

and it is further

        ORDERED, ADJUDGED AND DECREED, that if the Plaintiff is the purchaser at

sale, the Referee shall not require the Plaintiff to pay either a deposit or the bid amount, but shall

execute and deliver to the Plaintiff a Deed of the premises sold upon the payment of the statutory

fees of $500.00 for conducting the sale of the subject Property.         Plaintiff shall provide the

Referee with proof of the amounts paid for taxes, assessments and water rates upon recording of

the deed. The balance of the bid amount shall be applied to the amounts due to the Plaintiff as

specified herein and that if after applying the balance of the bid amount there is a surplus,

Plaintiff shall pay it to the Referee, who shall deposit the funds. In accordance with RP APL

§1354(4), the Referee shall take receipts for the money so paid out by him/her and file the same

with his/her report of sale, and that he/she deposit the surplus moneys, if any, with the Treasurer

of Suffolk County within five (5) days after same shall be received and ascertainable, to the



                                                 5
credit of this action, to be withdrawn only upon the order of the comt, signed by a Justice of this

Court; that the Referee make a report of such sale under oath showing the disposition of the

proceeds of the sale and accompanied by the vouchers of the persons to whom the payments

were made with Clerk of the County of Suffolk within thirty (30) days of completing the sale,

and executing the proper conveyance to the purchaser; and it is further

        ORDERED, ADJUDGED AND DECREED, that transfer tax is not a lien upon the

Prope11y or an expense of sale, but rather an expense of recording the deed. All expenses of

recording the Referee's Deed shall be paid by the purchaser and not the Referee from sale

proceeds. Purchaser shall be responsible for interest accruing on real property taxes after the

date of the foreclosure sale; and it is further

        ORDERED, ADJUDGED AND DECREED, the Referee make a report of sale in

accordance with       §1355 (I) of the RPAPL, showing the disposition of the sale proceeds

accompanied by the receipts for payments made and file it with the Clerk of the Court within

thirty (30) days of completing the sale; and it is further

        ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at such

sale be let into possession on producing the Referee's Deed; and it is further

        ORDERED, ADJUDGED AND DECREED, that each and all of the Defendants in this

action and all persons claiming under them, or any or either of them, after the filing of such

Notice of Pendency of this action, be and they hereby are, barred and foreclosed of all right,

claim, lien, title, interest and equity of redemption in the said Property and each and every part

thereof; and it is further

        ORDERED, ADJUDGED AND DECREED, that the liens of the Plaintiff other than

the Mortgage or Mortgages that are the subject matter of this action are also foreclosed herein as



                                                  6
though the Plaintiff was named as a party Defendant, specifically reserving to the Plaintiff its

right to share in any surplus monies as a result of such position as a lien creditor; and it is further

       ORDERED, ADJUDGED AND DECREED, that by accepting this appointment, the

Referee certifies that he/she is in compliance with Part 36 of the Rules of the Chief Judge (22

NYCRR, Part 36), including, but not limited to, §36.2(c) ("Disqualification from appointment")

and §36.2(d) ("Limitations on appointments based upon compensation") and if the Referee is

disqualified from receiving an appointment pursuant to the provisions of that Rule, the Referee

shall notify the appointing Judge forthwith; and no fee shall be paid to such appointee until said

appointee has filed all necessary OCA forms with the Court; and it is further

       ORDERED, ADJUDGED AND DECREED, that pursuant to CPLR 8003(b), absent

application to the court, further court order, and compliance with Part 36 of the Rules of the

Chief Judge, the Referee shall not demand, accept or receive more than the statutory amount of

five hundred dollars ($500.00) otherwise payable to the Referee for the foreclosure sale stage,

regardless of adjournment, delay or stay of the sale; and it is further

       ORDERED, ADJUDGED AND DECREED that the property be sold by the Referee, in

accordance with RPAPL §1351(1); that the date of the judgment is deemed the date it is entered;

and that if the Referee cannot conduct the sale within 90 days of the date of the judgment, in

accordance with FRCP 6(b ), the time fixed by RP APL § I 351 (I) is extended for the Referee to

conduct the sale as soon as reasonably practicable; and it is further

       ORDERED, ADJUDGED AND DECREED, that the Referee is prohibited from

accepting or retaining any funds for him/herself or paying funds to him/herself without

compliance with Part 36 of the Rules of the Chief Administrative Judge; and it is further




                                                   7
         ORDERED, ADJUDGED AND DECREED, that the Referee appointed herein and any

party entitled to service be served with a signed copy of the Judgment of foreclosure and Sale

with Notice of Entry.



                                                 ENTER



                                              HON. JOAN M. AZRACK
                                              JUSTICE OF THE UNITED STATES
                                              DISTRICT COURT FOR THE EASTERN
                                              DISTRICT OF NEW YORK


Dated:   t\0-,-cn 7, 2.-0l'j
         Central Islip , New York




                                             8
                                    Schedule A - Legal Description

ALL that certain plot, piece or parcel of land, situate, lying and being in the Town of Brookhaven,
County of Suffolk and State of New York, known and designated as Lot No. 50 on a certain map
entitled, "Map of Ronkonkoma Pines, situated in Ronkonkoma, Town of Brookhaven, Suffolk County,
New York, Robert D. Jones, Jr., Licensed Land Surveyor, 344 Merrick Road, Seaford, N.Y." and filed
in the Office of the Clerk of the County of Suffolk on September I, 1964 as Map No. 4141, being
bounded and described as follows:

BEGINNING at a point on the easterly side of Mountain Street distant 78. 13 feet northerly from the
most northerly end of a curve having a radius of 10.00 feet and a length of 15.71 feet connecting the
easterly side of Mountain Street with the northerly side of Hill Street;

RUNNING THENCE North 5 degrees 08 minutes 30 seconds East along the easterly side of Mountain
Street 75.00 feet;

THENCE South 84 degrees 51 minutes 30 seconds East 148.75 feet;

THENCE South 3 degrees 23 minutes 21 seconds East 75.84 feet; and

THENCE North 84 degrees 51 minutes 30 seconds West 160.00 feet to the easterly side of Mountain
Street and the point or place of BEGINNING.
